[Royal Hawaiian Orchards Letterhead] April 17, 2017 Via EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Tonya K. Aldave, Attorney-Advisor Re: Royal Hawaiian Orchards, L.P. Registration Statement on Form S-1 Filed March 21, 2017 File No. 333-216850 Dear Ms.Aldave: Pursuant to Rule461(a) promulgated under the Securities Act of 1933, as amended, Royal Hawaiian Orchards, L.P. (the “Partnership”), hereby requests that the effective date of the Registration Statement on FormS-1, Registration No.333-216850 (the “Registration Statement”), be accelerated so that the same will become effective at 11:00a.m. Eastern Standard Time, on April 19, 2017, or as soon thereafter as practicable. Please advise WandaJ. Abel of Davis Graham & Stubbs LLP at (303) 892-7314 or wanda.abel@dgslaw.com when the order declaring the Registration Statement effective is signed or if you have any questions or comments Sincerely, /s/ Bradford C. Nelson Bradford C. Nelson President, Royal Hawaiian Resources, Inc., Managing General Partner of Royal Hawaiian Orchards, L.P. cc: Justin Dobbie, Legal Branch Chief Wanda J. Abel, Davis Graham & Stubbs LLP
